Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TERMINAL DISCLAIMER
The terminal disclaimer filed on 06/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10558704 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Claim 27. (Currently Amended)  
The medium of claim 26, wherein the start nbit size is at least 2.



RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Daniel U. Schreck (US 2014/0059085) teaches “Compression Through Choice of Optimal Data Type” ([0046]) and “Generally, the memory consumption of a given table should be minimized, so that it allows fitting more data into memory while reducing the load on memory buses and caches, resulting in higher query processing speed. It is thus advisable to use as few bits as possible for representing individual integer numbers in the column C. Still, random access to an individual cell is fastest if all cells have the same capacity (i.e. number of bits) and the address calculation is a simple multiplication of row number and cell capacity. Therefore, the cell capacity is preferably the same for all cells, but at the same time only the minimum number of bits needed for storing the biggest integer number currently in the column C is used.” ([0047]).
Blanco et al. (US 2016/0147447) teaches “A representative page size can be on the order of 2 kB, 4 kB, 8 kB, 16 kB, or the like. Once the server is built, the value usually cannot be changed. Different types of pages can store different types of database objects. For example, data pages can store data rows or columns for a table. Index pages can store index rows for one or more levels of an index. Large object (LOB) pages can store data for text and image columns, for Java off-row columns, and the like.” ([0036]); “page vector 502 can handle pinning of pages in memory. Direct access can be provided via a pointer from other structures. A value vector indirection 602 can allow a same number of values per dictionary block 604. This capability can support an order of 1 performance cost for lookup of a value by ValueID. A dictionary can assign a unique ValueID (typically a numeric value) to each unique value such that the unique values (which are typically larger in memory size than the ValueID) can be stored once rather than multiple times. A value array is a structure used by the dictionary to retrieve values given a ValueID or vice versa. This technique, which can reduce the amount of memory needed to store a set of values where the values are not unique, is typically referred to as dictionary compression. A Value to ValueID map 606 can support hash or B-tree sizes on the order of 1 or on the order of log n for lookup of ValueID by value. A B-tree is a tree data structure that keeps data sorted and allows searches, sequential access, insertions, and deletions in logarithmic time. This capability can be necessary for dictionary compression. A B-tree can be better for range scans but can be more expensive to maintain.” ([0042]); and “using 0 bits in the encoding—this would indicate a column that has only NULLs. The key here is that the backing array 820 is never created as long as the index vector has 0 vids only. 0-bit encoding can be supported with the following semantics. Any number of 0 vids can be inserted into the vector without causing materialization (i.e., without producing new backing arrays, etc.). First, inserted value different than 0 can trigger the materialization of the backing array 820. The materialized backing array 820 can have enough capacity to hold as many vids as the maximum of (i) highest position on which a 0-vid was inserted before the backing array 820 was materialized, and (ii) the position of the vid that triggered the materialization.” ([0064]).

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-5 and 21-30 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer-implemented method comprising “determining, by a processor and based on statistical information related to one or more database tables, a start nbit size for a nbit data compression process to be used on the one or more database tables; specifying, by the processor, the determined start nbit size for the data compression process; and compressing, by the processor executing the nbit data compression process using the specified start nbit size, the one or more database tables…”

	The reasons for allowance of claim 21 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system comprising “determine, based on statistical information related to one or more database tables, a start nbit size for a nbit data compression process to be used on the one or more database tables; specify the determined start nbit size for the data compression process; and compress, by executing the nbit data compression process using the specified start nbit size, the one or more database tables.

	The reasons for allowance of claim 26 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory computer-readable medium comprising “instructions to determine, based on statistical information related to one or more database tables, a start nbit size for a nbit data compression process to be used on the one or more database tables; instructions to specify the determined start nbit size for the data compression process; and instructions to compress, by executing the nbit data compression process using the specified start nbit size, the one or more database tables.

Dependent claims 2-5, 22-25, and 27-30 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        September 13, 2022